     Case 2:18-cv-04842-DJH-DMF Document 79 Filed 11/20/20 Page 1 of 2




 1    THE PEOPLE’S LAW FIRM, PLC
      Stephen D. Benedetto (Ariz. Bar No. 022349)
 2    Heather Hamel (Ariz. Bar No. 031734)
      645 North 4th Avenue, Suite A
 3    Phoenix, Arizona 85003
      Telephone: (602) 456-1901
 4    Facsimile: (602) 801-2834
      benedetto@the-plf.com
 5    hamel@the-plf.com
 6    Firm email for docketing purposes:
      admin@the-plf.com
 7
      Attorneys for Plaintiff Katlynn Marie
 8
                               UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF ARIZONA
10
11
      Katlynn Marie,                               Case No. CV-18-04842-PHX-DJH (DMF)
12
                        Plaintiff,
13
      v.                                           NOTICE OF SETTLEMENT
14
      David Szapiro, et al.,
15
                        Defendants.
16
17          Plaintiff Katlynn Marie, through undersigned counsel, hereby notifies this Court that
18   the parties have reached agreement to settle this case, and anticipate filing a stipulation for
19   dismissal with prejudice within 30 days.
20          DATED this 20th day of November, 2020.
21                                                     THE PEOPLE’S LAW FIRM, PLC
                                                       645 North 4th Avenue, Suite A
22                                                     Phoenix, Arizona 85003
23
                                                       By: /s/ Stephen D. Benedetto
24                                                     Stephen D. Benedetto
                                                       Heather Hamel
25
                                                       Attorneys for Plaintiff Katlynn Marie
26
     Case 2:18-cv-04842-DJH-DMF Document 79 Filed 11/20/20 Page 2 of 2




 1                         CERTIFICATE OF FILING / SERVICE
 2         I hereby certify that on the 20th day of November, 2020, the foregoing was
 3   electronically filed with the Clerk of the Court utilizing the CM/ECF filing system. Copies
 4   of this document have been sent to the following:
 5   Michelle Lombino, Esq.
     Arizona Attorney General’s Office
 6   2005 North Central Avenue
     Phoenix, Arizona 85004
 7
     Scot Claus, Esq.
 8   Dickinson Wright, PLLC
     1850 North Central Avenue, Suite 1400
 9   Phoenix, Arizona 85004
10
11   By: /s/ Stephen D. Benedetto
            An employee of The People’s Law Firm, PLC
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


                                                -2-
